Exhibit 10.1

SHOCKWAVE MEDICAL, INC.
AMENDED AND RESTATED NON-EMPLOYEE DIRECTOR COMPENSATION PLAN

This Shockwave Medical, Inc. Amended and Restated Non-Employee Director
Compensation Plan (this “Plan”) was adopted by the Board of Directors (the
“Board”) of Shockwave Medical, Inc. (the “Company”) on February 20, 2019, and
became effective on February 20, 2019. As amended and restated below, this Plan
was adopted by the Compensation Committee of the Board on September 30, 2020 and
became effective on such date.

1.Eligibility. Each member of the Board who is not a full- or part- time officer
or employee of the Company (a “Non-Employee Director”) is eligible to
participate in this Plan during the period of the Non-Employee Director’s
service as a member of the Board.

2.Annual Cash Fees.

a.Annual Board Member Fee. Each Non-Employee Director will earn cash
compensation for service as member of the Board at an annual rate of $40,000
(such compensation, the “Annual Board Member Fee”).

b.Annual Non-Executive Chair Fee. Any Non-Employee Director serving as
“Non-Executive Chair” of the Board will earn additional cash compensation for
such service at an annual rate of $45,000 (such additional compensation, the
“Annual Non-Executive Chair Fee”).

c.Annual Committee Chair Fees. Each Non-Employee Director serving as the chair
of one or more of the following committees of the Board will earn cash
compensation for such service at the annual rate set forth here (such
compensation, the “Annual Committee Chair Fee”):

 

i.

$20,000 for the chair of the Audit Committee;

 

ii.

$15,000 for the chair of the Compensation Committee; and

 

iii.

$10,000 for the chair of the Nominating and Corporate Governance Committee.

d.Annual Committee Member Fee. Each Non-Employee Director serving as a non-chair
member of one or more of the following committees of the Board will earn cash
compensation for such service at the annual rate set forth here (such
compensation, the “Annual Committee Member Fee”):

 

i.

$10,000 for each member of the Audit Committee;

 

ii.

$7,500 for each member of the Compensation Committee; and

 

iii.

$5,000 for each member of the Nominating and Corporate Governance Committee.

e.Payment. The Annual Board Member Fee, Annual Non-Executive Chair Fee, Annual
Committee Chair Fee and Annual Committee Member Fee (together, the “Annual
Fees”) earned by each Non-Employee Director will be paid quarterly in arrears on
the last business day of each calendar quarter. In the event that a Non-Employee
Director serves on the Board, as Non-Executive Chair or as a chair or member of
a committee for less than an entire quarter, the portion of the applicable
Annual Fees earned and

 

--------------------------------------------------------------------------------

payable for such quarter will be prorated based on the number of days in such
quarter for which such Non-Employee Director provided such service.

3.Initial Equity-Based Compensation for New Non-Employee Directors. Upon the
election of a Non-Employee Director to the Board who has not previously served
on the Board, such director shall receive an award (an “Initial Award”) of
restricted stock units (“RSUs”) under the Shockwave Medical Inc., 2019 Equity
Incentive Plan (the “Equity Plan”), with a value equal to $180,000, based on the
grant date closing price of the Company’s common stock, par value $0.001 per
share (the “Common Stock”). The grant date of the Initial Award shall be the
date of such director’s election to the Board, or the earliest practicable date
thereafter, as determined by the Company’s Chief Executive Officer or Chief
Financial Officer. The Initial Award shall vest in equal annual installments
over three years from the date of grant, subject to the applicable director’s
continued service on the Board through the applicable vesting date. The Initial
Award shall be granted pursuant to the Company’s standard form RSU award
agreement, and subject to the terms and conditions therein.

4.Annual Equity-Based Compensation for Non-Employee Directors.  An annual grant
of RSUs (an “Annual Award”) shall be made under the Equity Plan to each
Non-Employee Director following each annual meeting of stockholders of the
Company. The Annual Award shall have a value equal to $120,000, based on the
grant date closing price of the Common Stock. The grant date of the Annual Award
shall be the date of such annual meeting of stockholders of the Company, or as
the earliest practicable date thereafter, as determined by the Company’s Chief
Executive officer or Chief Financial Officer. The Annual Award shall vest in
full on the earlier of (i) one year following the date of grant or (ii) the
following year’s annual meeting of stockholders, subject to the applicable
director’s continued service on the Board through the vesting date. The Annual
Award shall be granted pursuant to the Company’s standard form RSU award
agreement, and subject to the terms and conditions therein.

5.Cash Equivalent for Equity Award.  In each case where an Non-Employee Director
is an equity partner or service provider of a private equity sponsor of the
Company, and such sponsor has informed the Company in writing that it does not
allow its equity partners or service providers, as the case may be, to accept
awards of equity for compensation for services rendered to boards of directors
of its portfolio companies, then such Non-Employee Director shall be eligible to
receive a cash award in lieu of any Initial Award or Annual Award (each, a “Cash
Equivalent Award”) with a value equal to the designated value of the equity
award that would otherwise be provided hereunder, but otherwise subject to the
same terms and conditions applicable to such award.

6.Administration. This Plan will be administered by the Board, or if the Board
so determines in its discretion, by the Compensation Committee of the Board (the
“Committee”). The Board (or the Committee, as the case may be) will have the
power to construe this Plan, to determine all questions hereunder, and to adopt
and amend such rules and regulations for the administration of this Plan as it
may deem desirable. All decisions, determinations and interpretations of the
Board (or the Committee, as the case may be) with respect to this Plan will be
final and binding.

7.Transfer and Assignment. The right of a Non-Employee Director to receive the
payment of all or a portion of an Annual Fee or to be granted an Initial Award
or Annual Award may not be assigned, transferred, pledged or encumbered, other
than by will or the laws of descent and distribution and any attempted
assignment or transfer will be null and void.

8.Governing Law. This Plan will be administered, interpreted and enforced under
the internal laws of the State of Delaware without regard to conflicts of laws
thereof.

 

--------------------------------------------------------------------------------

9.Amendment and Termination. The Board (or the Committee, if so authorized by
the Board) may amend, modify or terminate this Plan for any reason at any time;
provided, that no amendment, modification or termination, without the consent of
the applicable Non-Employee Director, will materially adversely affect any then
issued and outstanding Initial Award or Annual Award held by such Non-Employee
Director.

 